*725OPINION.
Arundell:
It is elementary that one of the essential prerequisites to a bad debt deduction is that the debt must have an existence in fact. Luke & Fleming, Inc., 1 B. T. A. 12. There are many different transactions out of which the relation of debtor and creditor may arise and so there are many definitions of the word “ debt.” It is a word that is not susceptible of definition so as to fit every situation and as far as we know there has been no comprehensive judicial determination of the meaning of the word. However, in all of the definitions that are given there is the underlying thought of an obligation to pay. The existence of an obligation is the sine qua non of a debt. In the present case no such obligation can be found in the evidence. There is no showing that petitioner’s father ever made any promise to pay or that he ever recognized he was under any obligation to reimburse the petitioner. The father had no assets and no earning capacity and the money spent by the petitioner bears far more the marks of a gift than of a loan. See Max Baumann, et al., 8 B. T. A. 107.

Judgment will he entered for the respondent.